Bell, J.
1. Allegations in a petition for certiorari not verified by the answer of the magistrate are not to be taken as admitted, and present nothing for determination either by the superior court or the appellate court. The allegations are not so verified when the answer is either silent in reference thereto, or expressly denies them. Landrum v. Moss, 1 Ga. App. 216 (57 S. E. 965) ; Little v. Fort Valley, 123 Ga. 503 (51 S. E. 501) ; Taft Co. v. Smith, 112 Ga. 196 (37 S. E. 424).
2. In the instant case the plaintiff, in his petition for certiorari, contended only that the magistrate erred in not allowing the summons to be amended, and in thereafter dismissing the summons, but the magistrate failed to verify the allegations of the petition touching these matters, and the superior court, therefore, did not err in overruling the certiorari.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.